PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/754,427
Filing Date: 8 Apr 2020
Appellant(s): MARUOKA et al.



__________________
David P. Emery (Reg. No. 55,154)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 07/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Argument – Appellant argues that “Kawai does not suggest or even describe how its guidance lines may be adapted to the towed vehicle to a target position – it provides no towing guidelines.  Additionally, the calculated the steering instruction line 31 is within the vehicle’s position, not inside of a turn”.
Response – First, claim 1 is rejected in view of combination of Headley and Kawai.  Headley at least in Figure 1 (reproduced below) discloses a guidance path (18) extending from at least one target position of the towing vehicle (20, 44) toward a side surface of a towed vehicle (11).  Since targeted trailer position (44) governs the position of the towing vehicle (because they are linked together), destination point (44) is broadly interpreted as target position of the towing vehicle.  In addition, para [0022] of Headley describes its invention is intended to direct vehicle (10) and trailer (11) along the intended backing path 18 to the final location 20 with steering and braking instruction while avoiding the defined obstacles 46.  Thus, the aspect of the claimed invention is essentially the same as the invention of Headley.

    PNG
    media_image2.png
    589
    857
    media_image2.png
    Greyscale

Headley fails to disclose the guidance path extending from at least one target position located inside of a turn of the towing vehicle toward inside of a turn of the towed vehicle.
Kawai is further cited to teach it is well-known to display a steering instruction path of a vehicle with two lines.  And, one of the lines would be considered as if located inside of a turn of the towing vehicle (see reproduced Figures 11-13 below).  For example, as shown in Figure 11 below, area on the left side of the shorter steering instruction line.

    PNG
    media_image3.png
    419
    418
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    694
    423
    media_image4.png
    Greyscale

Thus, by modifying the teachings of Headley (backing path 18 as shown in reproduced Figure 1 above) with the teachings of Kawai (intended backing path as shown in the steering instruction lines in Figures 11-13 above), one skilled in the art before the effective filing date of the claimed invention would have displayed the backing path of Headley with two lines as taught in Kawai so that the backing path of a towing vehicle including turns of the towing vehicle could 
Although Kawai does not provide a towing guideline or guidance path, it provides image of steering instruction lines correspond to backing path of a towing vehicle; and Headley discloses all other aspect of the claimed invention including guidance path of the claimed invention.  Kawai is solely relied upon to teach it is well known in the art to display backing path with two lines instead of one.  Therefore, the combination of Headley and Kawai discloses an invention comprises guidance path extending from at least one target position located inside of a turn of the towing vehicle toward inside of a turn of the towed vehicle.

In addition, the examiner interprets “inside of a turn” as area inside of the turn of the towing vehicle.  For example, as shown in Figure 1 above, the “inside of a turn” is considered to be lower left area bounded by the trailer 11 and targeted trailer position 11’ including the wheels and sides of the trailer and targeted trailer position.  Thus, the combination of Headley and Kawai would teach a guidance path located inside of a turn of a towing vehicle because, if Headley displaying two lines as the backing guidance path, one of the lines is considered to be corresponded to “inside of a turn” of the towing vehicle.

Argument – Regarding the term “inside of a turn”, appellant argues that the examiner’s interpretation given in the Advisory Action is inconsistent with the specification and improper.
Response – Figure 9 of the present specification describes C1 as the inside of a turn (see reproduced Figure below).  Based on plain meaning of the term, the term is broadly interpreted as guidance path corresponding to the inside turn of the vehicle.  For example, area on the left 

    PNG
    media_image5.png
    466
    769
    media_image5.png
    Greyscale

In addition, since no separate arguments are presented for claims 3-10, these claims are unpatentable at least based on the forgoing reasons.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KAM WAN MA/Examiner, Art Unit 2688                                                                                                                                                                                                        
Conferees:
/STEVEN LIM/Supervisory Patent Examiner, Art Unit 2688       
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.